UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4238


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

NICOLE GOER,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Bruce H. Hendricks, District Judge. (2:13-cr-00977-BHH-4)


Submitted: October 18, 2018                                   Decided: October 22, 2018


Before GREGORY, Chief Judge, KEENAN, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Timothy Ward Murphy, KOLB, MURPHY & GIVENS, ATTORNEYS AT LAW, LLC,
Sumter, South Carolina, for Appellant. Sean Kittrell, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nicole Goer pleaded guilty to conspiracy to distribute heroin and distribution of

heroin, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B) & 846 (2012) and 21 U.S.C.

§ 841(b)(1)(C) (2012). The district court sentenced her to 36 months’ imprisonment.

Counsel has filed an Anders v. California, 386 U.S. 738 (1967) brief, finding no

meritorious issues, but questioning whether the court complied with Fed. R. Crim. P. 11

and whether the sentence is reasonable. Goer was informed of her right to file a pro se

supplemental brief, but has not done so.           The Government declined to file a brief.

Finding no error, we affirm.

       Prior to accepting a guilty plea, a court must conduct a plea colloquy in which it

informs the defendant of, and determines that the defendant understands, the nature of the

charge to which she is pleading guilty, the maximum possible penalty she faces, and the

various rights she is relinquishing by pleading guilty. Fed. R. Crim. P. 11(b)(1); United

States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991). The district court also must ensure

that the defendant’s plea is voluntary, supported by a sufficient factual basis, and not the

result of force, threats, or promises not contained in the plea agreement. Fed. R. Crim. P.

11(b)(2)-(3); DeFusco, 949 F.2d at 119-20.

       Because Goer did not move to withdraw her guilty plea in the district court or

otherwise preserve any allegation of Rule 11 error, we review the plea colloquy for plain

error. United States v. Sanya, 774 F.3d 812, 815 (4th Cir. 2014). “To prevail on a claim

of plain error, [Goer] must demonstrate not only that the district court plainly erred, but

also that this error affected [her] substantial rights.” Id. at 816. In the guilty plea context,

                                               2
a defendant establishes that an error affected her substantial rights if she demonstrates a

reasonable probability that she would not have pleaded guilty but for the error. Id. The

record reveals that the district court conducted a sufficient plea colloquy with Goer.

Accordingly, we conclude that the district court did not plainly err in accepting Goer’s

guilty plea.

         This court reviews a sentence for reasonableness, applying a deferential abuse of

discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007). We first review for

significant procedural errors, including whether the district court failed to calculate or

improperly calculated the Sentencing Guidelines range, treated the Guidelines as

mandatory, failed to consider the 18 U.S.C. § 3553(a) (2012) factors, or failed to

adequately explain its chosen sentence.      Id.   If we find the sentence procedurally

reasonable, we then examine substantive reasonableness, considering the totality of the

circumstances. Gall, 552 U.S. at 51. We presume that a sentence within or below the

Guidelines range is substantively reasonable. United States v. Louthian, 756 F.3d 295,

306 (4th Cir. 2014). “Such a presumption can only be rebutted by showing that the

sentence is unreasonable when measured against the 18 U.S.C. § 3553(a) factors.” Id.

         We discern no error in the court’s rulings or its determination of the Guidelines

range.     We also conclude that Goer fails to rebut the presumption that her

below-Guidelines-range sentence is substantively reasonable when measured against the

§ 3553(a) factors. See Louthian, 756 F.3d at 306. The district court responded to defense

counsel’s arguments for a lower sentence meaningfully, and explained its chosen

sentence. We conclude that Goer’s sentence is reasonable.

                                             3
       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore affirm Goer’s conviction and

sentence. This court requires that counsel inform Goer, in writing, of the right to petition

the Supreme Court of the United States for further review. If Goer requests that a

petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Goer.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             4